United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1657
                        ___________________________

                               Theodore J. Thompson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

           Proctor & Associates; Willard Proctor, Jr., Esq.; Does, 1-10

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                          Submitted: September 29, 2022
                            Filed: November 10, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Theodore Thompson appeals the district court’s1 dismissal of his pro se action
and denial of his post-judgment motion. After careful review of the record and the

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
parties’ arguments on appeal, we conclude the district court did not err in dismissing
the case without granting leave to amend. See Wolgin v. Simon, 722 F.2d 389, 395
(8th Cir. 1983) (stating party must submit proposed amendment along with motion
for leave to amend in order to preserve right to amend complaint). Assuming the
district court erred in considering the documents provided at the court’s request, we
conclude any such error was harmless, as Thompson failed to state a claim. See Fed.
R. Civ. P. 61 (harmless error rule); Greenman v. Jessen, 787 F.3d 882, 887 (8th Cir.
2015) (standard of review); see also Evans v. Hamby, 378 S.W.3d 723, 727 (Ark.
2011) (requiring plaintiff in legal malpractice case to show that, but for alleged
negligence of attorney, result of underlying action would have been different).
Finally, we conclude the district court did not abuse its discretion in denying
Thompson’s post-judgment motion. See Peterson v. Travelers Indem. Co., 867 F.3d
992, 997 (8th Cir. 2017) (standard of review). Accordingly, we affirm.
                         ______________________________




                                         -2-